United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       August 16, 2006

                                                                 Charles R. Fulbruge III
                                No. 05-30577                             Clerk
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANDRE BENNETT,

                                           Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        No. 1:03-CR-10009-ALL
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Andre Bennett appeals the sentence that resulted from the re-

vocation of the supervised release imposed following his conviction

of distribution of cocaine base. Bennett asserts that the sentence

is above the advisory sentencing guidelines range and is plainly

unreasonable.

      Since United States v. Booker, 543 U.S. 220 (2005), we have


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
yet to determine whether sentences imposed following the revocation

of supervised release should be reviewed under the plainly unrea-

sonable standard previously applicable or the unreasonableness

standard set forth in Booker, and we need not do so in this case,

because the sentence passes muster under either standard.        See

United States v. Hinson, 429 F.3d 114, 119-20 (5th Cir. 2005).   The

sentencing guidelines pertaining to supervised release revocations

have always been advisory, and the sentence is less than the statu-

tory maximum.     See id.; 18 U.S.C. § 3583(e)(3).   Bennett’s most

serious supervised release violation was a drug offense involving

more than 400 grams of cocaine and 600 grams of cocaine base.    The

original sentence was the result of a downward departure from the

applicable guideline range, a factor that can warrant an upward de-

parture under the guidelines.      See U.S.S.G. § 7B1.4, comment.

(n.4).     The sentence was neither unreasonable nor plainly unrea-

sonable.    See Hinson, 429 F.3d at 120.

     AFFIRMED.